Citation Nr: 1342620	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-46 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from November 1971 until December 1973. 

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the RO. 

A claim for service connection for a mental breakdown was previously considered and denied in a May 2003 rating decision and the RO therefore considered the threshold question of whether new and material evidence had been submitted to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD.  A review of the record reflects that additional service personnel records were associated with the claims file in July 2009.  These records include personnel records suggesting the Veteran was recommended for discharge for an immature personality.  As these records are relevant to the claim and had not been associated with the claim at the time of the May 2003 rating decision, they meet the definition of 38 C.F.R. § 3.156(c).  Accordingly, new and material evidence is not required as the claim needs to be reconsidered under this provision. 

The Virtual VA and VBMS files have been reviewed.

The issue of service connection for an acquired psychiatric disorder other than PTSD is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

PTSD is related to a confirmed stressor during the Veteran's active service.


CONCLUSIONS OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran seeks service connection for PTSD.  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125(a).  

The evidence necessary to establish the occurrence of a stressor during service will vary depending upon the circumstances of the case.  38 C.F.R. § 3.304(f).  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor.  38 C.F.R. § 3.304(f)(1)-(f)(4).  Otherwise, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

In the present case, there has been conflicting evidence concerning whether the Veteran has a diagnosis of PTSD that meets the DSM-IV criteria.  Although the March 2012 VA examination indicated the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV, the Veteran submitted a January 2009 psychological evaluation from a private psychologist that clearly outlined how the Veteran met the criteria for PTSD under the DSM-IV and a September 2012 psychological evaluation from a private psychologist that also reflects a diagnosis of PTSD under Axis I with the numeric code 309.81, the same format and code utilized by the DSM-IV.  Both reports diagnose PTSD based on the Veteran's reported stressor of being involved in a Naval gun battle while stationed aboard the U.S.S. McMorris and subsequently witnessing the sinking of the other ship.  

As the Veteran has a DSM-IV diagnosis that generally links the condition to the Veteran's claimed stressor, the remaining question is whether there is corroborating evidence that the stressor actually occurred.  

In this case, service personnel records confirm the Veteran served aboard the U.S.S. McMorris.  A response from the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that the 1972 command history of the U.S.S. McMorris confirmed that the ship was deployed to the western Pacific.  The command history indicated that in April 1972 the ship was ordered to proceed to the South China Sea for infiltration trawler surveillance duties.  The history confirmed that while performing those duties, the U.S.S. McMorris was instrumental in the eventual destruction of one North Vietnamese trawler.   

As the stressor has been corroborated, the criteria for service connection have been met, and the Veteran's claim for service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.


REMAND

The record reflects the Veteran has been diagnosed with several other psychiatric disorders, mainly adjustment disorder, major depressive disorder and mood disorder.  Although the Veteran has been afforded several VA examinations to determine the etiology of these conditions, another examination is necessary.  

The September 2007 VA examination suggested that the diagnosis of immature personality during service was more likely a mood disturbance but ultimately concluded that it was less likely than not that the current difficulties represented a continuation of that mood disturbance; however, no rationale was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The October 2010 VA examination suggested the adjustment disorder in service was related to alcohol abuse as a teenager and indicated that the current adjustment disorder was related to chronic pain and financial concerns.  The examiner noted a lack of continuity of treatment but did not consider lay evidence of continuing symptoms.  The Veteran and his spouse testified that he had continuing nightmares and trouble with depression, anxiety and being around people since his return from service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The March 2012 VA examination concluded the Veteran had adjustment disorder that was not related to service but did not appear to consider or discuss the September 1973 service treatment records reflecting the Veteran was seen for suicidal gestures and diagnosed with adult situation with depression and immature personality.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, another VA examination that addresses the service records and lay history of continuing symptoms is required.

Additionally, as the Veteran receives treatment at VA, updated treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure updated treatment records from the VA Health Care Systems from March 2012 to the present.  Those records should be associated with the claims file.

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, the RO/AMC should obtain a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, other than PTSD.  Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

For each disorder identified, is it at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's military service?  The examiner must comment upon the September 1973 service treatment records that indicate the Veteran was seen for suicidal gestures and diagnosed with adult situation with depression and immature personality.  The examiner should further comment upon the lay testimony of symptoms such as nightmares, anxiety, depression and difficulty being around people that began during service and continued since that time.

The examiner should provide a comprehensive report, including complete explanation for all conclusions. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


